Appellant, under the terms of an ordinance of the city of Birmingham, was convicted of the offense of having in his possession a quantity of whisky. There was no demurrer to the complaint under which he was tried, and the only questions for our consideration are presented by a few rulings of the trial court on the taking of testimony, the action of the court in refusing to grant a continuance of the case, when it was called for trial, and the refusal, by the court, to give at appellant's request the general affirmative charge in his favor.
All the questions are simple. There being positive evidence, on behalf of the state, of the finding of some whisky (a very small quantity, to be sure, less than a quart) in the home of defendant, and that he told the officers finding it that it was his, of course the general affirmative charge was properly denied him.
No abuse of the trial court's discretion appears in his action in refusing to continue the case.
It was proper to allow the witnesses to describe, as a part of the res gestæ of the transaction, the condition of the rooms where the liquor was found; that is, that there were empty bottles, smelling as though they *Page 654 
had recently contained whisky, in one of them.
We have searched the record, but find no prejudicial error, and the judgment is affirmed.
Affirmed.